internal_revenue_service index nos number release date cc ebeo plr-100374-99 may legend plan company sub sub a sub b country a state b state c state d currency a x board y board z stock exchange xx agreement dear this is in reply to your letter dated date in which a supplemental ruling is requested on behalf of company and its subsidiaries regarding the treatment under sec_83 of the internal_revenue_code of awards to be granted to employees of sub a and sub b under the plan as a result of certain amendments made to the plan the information submitted states that company is a country a stock corporation that owns of the common shares of the voting shares of sub sub which is a state b corporation is the parent_corporation of sub a which is a state c_corporation company is also the parent_corporation of sub b which is a state d corporation in company adopted a nonstatutory stock_option plan for certain management and executive employees of company and its subsidiaries however under country a stock corporation law company could not reserve its shares for future issuance upon the exercise of employee stock_options in order to implement the equivalent of an employee stock_option plan under country a corporate law company established the plan prior to the amendments awards to employees under the plan took the form of a currency a-denominated convertible_bond and a corresponding employee loan upon payment of the conversion price the convertible_bonds were converted into either nonvoting preference shares of company preference shares or american depository shares adss with each ads representing one-third of a preference share convertible_bonds were currency a-denominated had a face_amount equal to the nominal par_value of a preference share xx multiplied by the number of preference shares into which the convertible_bonds could converted and bore interest at a rate determined by the y board the y board also determined the period over which the convertible_bonds vested convertible_bonds were not transferable or assignable except by will or the laws of descent and distribution or pursuant to a qualified_domestic_relations_order employee loans were currency a-denominated were evidenced by a non- recourse note secured solely by the related convertible_bond were for an amount equal to the face_amount of the related convertible_bond bore interest at the same rate and were payable at the same time as the interest on the related convertible_bond matured on the date that the award expired and were prepayable upon the earlier of conversion of the related convertible_bond or its redemption upon termination of employment upon vesting convertible_bonds were convertible into adss at a conversion price per ads equal to one-third of the u s dollar equivalent of the standard price of a preference share on the z stock exchange on the first business_day following the date of the grant of the corresponding award the conversion price of the portion of the convertible_bonds to be converted was payable in full at the time of conversion upon conversion a participant was required to pay an amount equal to the conversion price less the face_amount of the convertible_bond being converted plus the amount of the corresponding employee loan upon termination of employment the participant or his or her beneficiary or personal representative generally had days to convert the convertible_bonds or had one year if the termination was due to death or disability if however the termination was for cause the conversion_right ceased upon termination the y board had the discretion to lengthen the conversion period upon termination of employment upon expiration or termination of the conversion_right the convertible_bond was redeemed the corresponding employee loan was due and payable and those obligations offset each other in all respects as amended the plan continues to operate as described above except for the following amendments a global convertible_bond with respect to which each award recipient has an interest evidencing the recipient’s award has been substituted for the individual convertible_bonds as was the case with the convertible the standard price is the country a stock quote that represents the actual trading price of a given class of stock on the z stock exchange determined once each day pincite p m local time bonds the global convertible_bond is an unfunded and unsecured obligation of company the employee loan bears interest at such rate and is payable at such time or times as the rate of interest under the corresponding beneficial_interest in the global convertible_bond less country a withholding taxes and to satisfy country a corporate law requirements each participant must enter into the agreement with sub under which sub agrees to pay any shortfall to company as a result of a currency exchange differential occurring at the time of payment of the conversion price if on the other hand there is an excess payment of the conversion price as a result of a currency exchange differential sub keeps the excess regarding amendment above the employee loan agreement provides that interest on the convertible_bond less the amount of country a income_tax withheld if any will be used to pay the interest on the employee loan and that the participant who would be entitled to a refund of that tax upon the filing of a claim therefor agrees to assign the participant’s right to the refund to company it is represented that the amendments did not change any of the economic consequences to the plan participants as such consequences existed prior to the amendments based on the above facts and representations we rule as follows as a result of the amendments the interest payable on a participant’s beneficial_interest in the global convertible_bond and the participant’s corresponding employee loan will continue to be disregarded for all purposes of the internal_revenue_code a participant will not be in receipt of income on account of any payment made by sub to company pursuant to the agreement nor will a participant be entitled to any deduction on account of any portion of the conversion price received or retained by sub under the agreement and the prior rulings contained in our letter to you dated date concerning the plan are reaffirmed notwithstanding the amendments except as ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in particular no opinion is expressed regarding the effect of adjustments to conversion prices or amendments to awards or regarding the method of valuing the adss additionally if the plan is amended the above rulings may not remain in effect this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the companies’ federal_income_tax return s for the year in which the amendments are implemented a copy is enclosed for that purpose enclosures copy of this letter copy for sec_6110 purposes sincerely yours robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
